AMENDMENT AGREEMENT







THIS AMENDMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of November 10, 2006, by and between Guardian Technologies International,
Inc., a Delaware corporation (the “Borrower”), and Michael W. Trudnak (the
“Lender”).




WITNESSETH:




WHEREAS, the Borrower and Lender entered into Loan Agreements, dated April 21,
2006, October 3, 2006, and October 18, 2006 (collectively, the “Loan
Agreements”), pursuant to which the Lender loaned to the Borrower $200,000,
$102,000 and $100,000, respectively, (for an aggregate of $402,000) for the
purpose of facilitating on-going operations; and




WHEREAS, the principal amount of the April 21, 2006 loan was evidenced by a
promissory note dated April 21, 2006 (the “April 21, 2006 Note”), the principal
amount of the October 3, 2006 loan was represented by a promissory note dated
October 3, 2006 (the “October 3, 2006 Note”), and the October 18, 2006 loan was
represented by a promissory note dated October 18, 2006 (the “October 18, 2006
Note”), each as executed by the Borrower (the April 21, 2006 Note, the October
3, 2006 Note and the October 18, 2006 Note shall collectively be referred to
herein as the “Notes”); and




WHEREAS, each such Note originally provided that the principal amount thereof is
due in one payment the earlier of: “(a) six months from the date of execution of
the Note, (b) the date the Borrower receives an aggregate of $2,000,000 or more
from the sale of its common stock, $.001 par value per share, or other
securities of the Borrower following the date of issuance of this Note, or (c)
the date of the occurrence of an Event of Default”; and




WHEREAS, the parties entered into an Amendment Agreement, dated effective
October 21, 2006 (the “Amendment Agreement”), pursuant to which they agreed to
amend the April 21, 2006 Note to extend the date the principal amount thereof is
due and payable to December 31, 2006; and




WHEREAS, the parties desire to extend the date the principal amount under the
Notes is due and payable by the Lender and modify the conditions under which the
payment of such principal amount by the Borrower may be accelerated.




NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby expressly
acknowledged, the parties agree as follows:




1.

The first full paragraph of the April 21, 2006 Note, as amended by the Amendment
Agreement, is hereby further amended by deleting the





language in subparagraphs (a), (b) and (c) thereof in their entirety and
inserting in lieu thereof the following:




 “(a) May 31, 2007, or (b) the date of the occurrence of an Event of Default;
provided that (i) in the event the Borrower receives an aggregate of $2,500,000
or more in gross proceeds from the sale of its common stock, $.001 par value per
share (“Common Stock”), or other securities on or after November 6, 2006, and
prior to May 31, 2007, then $100,000 of the principal amount hereof shall become
immediately due and payable by the Borrower, and (ii) in the event the Borrower
receives an aggregate of $5,000,000 or more from the sale of its common stock or
other securities on or after November 6, 2006, and prior to May 31, 2007, the
remaining $100,000 of principal amount hereof shall become immediately due and
payable by the Borrower”.




2.

The first full paragraph of each of the October 3, 2006 Note and October 18,
2006 Note is hereby amended by deleting the language in subparagraphs (a), (b)
and (c) thereof in their entirety and inserting in lieu thereof the following:




“(a) May 31, 2007, or (b) the date of the occurrence of an Event of Default;
provided that, in the event the Borrower receives an aggregate of $5,000,000 or
more from the sale of its Common Stock or other securities on or after November
6, 2006, and prior to May 31, 2007, the full principal amount hereof shall
become immediately due and payable by the Borrower”.




3.

Except as set forth above, all other terms and provisions of the Notes and the
Loan Agreements shall remain unchanged and in full force and effect.




4.

The Lender hereby waives any and all events of default that have occurred under
the Notes following the date of each such Note and through the date hereof.




5.

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Virginia, without regard to the conflict of laws provisions
of such state.







[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]





IN WITNESS WHEREOF, the Borrower and Lender have caused this Agreement to be
duly executed effective as of the date first above written.













WITNESS:

GUARDIAN TECHNOLOGIES

INTERNATIONAL, INC. (“BORROWER”)







_________________________

By:   /s/ William J. Donovan

Name:

William J. Donovan

Its:

President







WITNESS:

MICHAEL W. TRUDNAK

(“LENDER”)







_________________________

Signed:   /s/ Michael W. Trudnak










MWT Loan amendment agreement / 28228004.133



